Citation Nr: 1201737	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  05-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for partial nephrectomy of the right kidney, renal mass, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from July 1980 to January 1988, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in September 2009 at the St. Louis, Missouri RO.  

This case was previously before the Board in December 2007 and November 2010 when it was remanded for further development. 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's renal mass leading to a partial nephrectomy was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his presumed herbicide exposure. 


CONCLUSION OF LAW

Renal mass leading to a partial nephrectomy was not incurred in or aggravated by service, and service connection for a renal mass leading to a partial nephrectomy may not be presumed based on the presumption for diseases presumptively due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2003 and August 2003 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records from Barnes-Jewish Hospital, DePaul Health Center, and Dr. R.S.F.  The appellant was afforded a VA medical examination in September 2008 and VA medical opinions were obtained in November 2008 and January 2011.  

The Board notes that the claim was remanded in December 2007 for the AOJ to document in the file that all available service treatment records have been associated with the claims file and for the Veteran to be afforded a VA medical examination.  The claim was again remanded in November 2010 for a VA medical opinion to be obtained.  The Board notes that a notice received in June 2008 indicates that all available service treatment records have been obtained and associated with the claims file.  In addition, as discussed above, the Veteran was afforded a VA medical examination in September 2008 and VA medical opinions were obtained in November 2008 and January 2011.  As such, the Board is satisfied that the RO has substantially complied with the orders of the December 2007 and November 2010 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for partial nephrectomy, right kidney, renal mass.  The Veteran contends that his disability is due to exposure to herbicides in service.

The service treatment records reveal that in August 1986 it was noted in a Dental Patient Medical History that the Veteran was under the care of a physician for a kidney infection and that he was taking Septra.  The service treatment records reveal no other indication of any kidney disorder.  The service treatment records reveal multiple treatments for prostatitis.

In November 2002 the Veteran underwent an intravenous pyelogram with tomography.  The urinary tract revealed the renal silhouettes to be normal in size and configuration.  There was no evidence of opaque calculi superimposing either kidney or ureter region.  The impression was negative excretory pyelogram and moderate bladder residual.

In March 2003 the Veteran underwent a computed tomography (CT) scan of the kidneys.  The scan revealed a solid appearing two centimeter in diameter mass in the lateral aspect of the right kidney.  This was noted to be worrisome for a renal neoplasm and that it could be confirmed with sonography.  There was no evidence of radiopaque calculi or hydronephrosis.

In April 2003 the Veteran underwent an ultrasound of the kidney.  The ultrasound revealed a solid mass in the lateral aspect of the right kidney.

In April 2003 Dr. R.S.F. scheduled the Veteran for a right laparoscopic partial nephrectomy for right renal cell carcinoma.

The Veteran underwent a laparoscopic right partial nephrectomy in June 2003.  The post operative diagnosis was right renal mass, suspicious for renal-cell carcinoma.  A pathology report revealed oncocytoma.

In a statement dated in February 2004, Dr. R.S.F. indicated that the Veteran had an incidental right renal mass about two centimeters in the mid portion of the right kidney.  The findings by CT examination were consistent with a small renal cell carcinoma.  He underwent a laparoscopic partial nephrectomy in June 2003 and the pathology of the mass on the final pathologic examination was oncocytoma, which was felt to be a benign tumor on the kidney.  The physician stated that "[a]t this time there doesn't seem to be any conclusive evidence one way or the other if exposure to Agent Orange is a risk factor for the development of renal tumors including an oncocytoma."

In September 2008 the Veteran was afforded a VA Compensation and Pension (C&P) genitourinary examination.  The examiner concluded that the Veteran had a partial nephrectomy on the right side done laparoscopically for a benign oncocytoma and remained asymptomatic for the condition.

In November 2008 an addendum was added to the September 2008 examination report.  The examiner stated that the tumor was benign; that no reference, treatment or mention of an infection in 1986 could be found; and that even if there was a reference, it would have no bearing on the finding of an oncocytoma 17 years later.

In January 2011 a VA medical opinion was obtained regarding the Veteran's claimed kidney disorder.  The examiner noted that a questionable kidney infection was noted on a dental history in August 1986.  The examiner further noted that the Veteran was treated for prostatitis in July 1981, November 1983, August 1986, November 1987, and December 1987.  The examiner stated that numerous treatment visits are described regarding prostatitis and chronic prostatitis symptomology and that it is less likely than not that this prostatitis complex confirmed on multiple occasions with multiple different antibiotic treatment protocols was a causative agent for the Veteran's oncocytoma process.  The examiner noted that the listed kidney infection in August 1986 was in fact a chronic prostatitis and rendered the opinion that it was less likely than not correlated with the Veteran's oncocytoma development.

The Board finds that entitlement to service connection for partial nephrectomy of the right kidney, renal mass, to include as due to exposure to herbicides, is not warranted.  The service treatment records reveal multiple treatments for prostatitis and reveal that the Veteran reported being treated with Septra for a kidney infection on a dental history in August 1986.  The Board notes that the service personnel records reveal that the Veteran served in the Republic of Vietnam and, therefore, is presumed to have been exposed to herbicides.  However, kidney disorders, including oncocytoma, are not disorders for which there is a presumption of service connection based upon exposure to herbicides.  The post service treatment records do not reveal any complaint, diagnosis or treatment for any kidney disorder until November 2002, more than 14 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  In a statement dated in February 2004, Dr. R.S.F. indicated that there was no conclusive evidence one way or the other regarding whether exposure to Agent Orange is a risk factor for the development of tumors including oncocytoma.  After examination in January 2011, the examiner rendered the opinion that the notation of a kidney infection in service was likely in reference to the Veteran's prostatitis.  In addition, the examiner rendered the opinion that it was less likely than not correlated with the Veteran's oncocytoma development.  As the Veteran's partial nephrectomy of the right kidney, renal mass, may not be presumed to be due to exposure to herbicides in service and the preponderance of the evidence is against finding that the disorder is related to the Veteran's active service, entitlement to service connection is denied.


ORDER

Service connection for partial nephrectomy of the right kidney, renal mass, to include as due to exposure to herbicides, is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.

In November 2010, the Board noted that a November 2009 VA audio examination report reflects diagnoses of moderate to severe mixed hearing loss for the right ear and moderately severe high frequency sensorineural hearing loss for the left ear.  The examiner stated, in pertinent part, as follows:

Therefore, due to the absence of acoustic damage and the lack of documentation to support hearing loss or tinnitus upon separation from the military it is my opinion that it is not as least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.  

The Board further noted that the Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability, remanded the Veteran's claims for the Veteran to be afforded a VA medical examination regarding the etiology of any bilateral hearing loss and/or tinnitus found to be present.  

The Board stated that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board found that the evidence was inadequate for a determination as to whether a hearing loss disability and/or tinnitus is related to service, as the basis of the opinion was that no hearing loss/tinnitus was shown at separation, and, therefore, remanded the claims for a new medical opinion. 

In January 2011 a VA medical opinion was obtained.  The examiner again indicated that as there was an absence of acoustic damage and lack of documentation to support hearing loss or tinnitus upon separation from the military, it is less likely than not that the Veteran's hearing loss and tinnitus are related to his military service.

The Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, as the January 2011 VA medical opinion obtained did not include the requested opinion, the Board finds that the claims must be remanded for further examination and compliance with the Board's November 2010 remand.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss and/or tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


